Citation Nr: 0902015	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-42 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
disease of the lumbosacral spine (back disorder), to include 
as secondary to a service-connected left hip fracture.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee (knee disorder), to include as 
secondary to a service-connected left hip fracture.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee (knee disorder), to include as 
secondary to a service-connected left hip fracture.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The appeal was remanded for a hearing before a 
Veterans Law Judge in March 2007.  The veteran attended a 
hearing before the undersigned in April 2008.

At the April 2008 hearing, the veteran stated that his left 
leg was shorter than the right and he felt this was due to 
his service-connected left hip disability.  This matter is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is claiming service connection for his back 
disorder and bilateral knee disorder secondary to a service-
connected left hip disability.

The veteran was treated for a back sprain in service, which 
was attributed to his fractured hip.  The veteran is 
currently receiving 40 percent for his service-connected hip 
disability.

The veteran's knee problems began in the 1990s with no 
apparent injury to the knees.  The veteran attended a VA 
examination in March 2004, at which time the examiner opined 
that he could not determine the cause of the veteran's knee 
problems.  However, the claims file was not reviewed, and the 
examiner did not explain his reasoning.  A VA medical opinion 
should be requested to determine whether his bilateral knee 
disorder is related to his hip disability or to service.  
Likewise, a medical opinion which addresses the relationship 
between his service-connected hip disorder and a back 
disorder should be provided.

Also, a notice letter regarding secondary service connection 
for the back and knees should be provided to the veteran.

At his April 2008 hearing, the veteran reported that he 
receives treatment for his legs at the Birmingham VA medical 
center.  He testified that he recently underwent 
electromyelogram (EMG) testing of the back and lower 
extremities.  These records do not appear to be associated 
with the claims file, despite the fact that they may relate 
to his current claims.  They must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
notice letter as to the claims for 
secondary service connection for the back 
and knees.

2.  The veteran's current and complete VA 
treatment records should be obtained, 
including pertinent records from the 
Birmingham VA Medical Center as well as 
records from the Dothan VA treatment 
facility developed since August 2005.  In 
particular, recent EMG testing reports 
should be obtained.  

3.  When the above development is 
completed and any available evidence 
identified by the appellant is obtained, 
medical opinions, with examinations, if 
necessary, of the back and knees should be 
obtained.  Pertinent documents should be 
reviewed.

a.  Back.  The physician should 
identify the nature and etiology of 
any back disability.  The physician 
should then state whether any 
diagnosed back disorder is at least 
as likely as not (50% or greater) 
related to the veteran's service-
connected hip disability or to 
service.  A complete rationale 
should be provided.  

b.  Knees.  The physician should 
identify the nature and etiology of 
any knee disability.  The physician 
should then state whether any 
diagnosed knee disorder is at least 
as likely as not (50% or greater) 
related to the veteran's service-
connected hip disability or to 
service.  A complete rationale 
should be provided.  

4.  After completing the above action, the 
claims should be readjudicated.  If any of 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


